845 F.2d 327
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Acquanette O. POOLE, Plaintiff-Appellant,v.ASHLAND COLLEGE, et al., Defendant-Appellees.
No. 87-3406.
United States Court of Appeals, Sixth Circuit.
April 18, 1988.

Before WELLFORD and ALAN E. NORRIS, Circuit Judges, and JOHN W. PECK, Senior Circuit Judge.
PER CURIAM.


1
Plaintiff appeals from the order of the district court sustaining defendants' motion for summary judgment, granting judgment to defendants on plaintiff's federal claim, and dismissing her pendent state claim without prejudice.


2
Having carefully considered the record on appeal and the briefs of the parties, we are unable to say that the district court erred in granting summary judgment to defendants.  Accordingly, the judgment of the district court is affirmed, upon the reasoning set forth in its memorandum opinion of April 1, 1987.